Citation Nr: 0335466	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  03-02 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual employability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to December 
1946 and from February 1947 to October 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In July 2003, the veteran appeared at a hearing before the 
Board in New Orleans.  A transcript of that hearing is of 
record.



FINDING OF FACT

The veteran is currently shown to be unemployable due to 
service-connected disabilities.



CONCLUSION OF LAW

A total rating based on individual employability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§ §  1155, 5107 (West 2002); 38 C.F.R. § § 3.340, 3.341, 4.16 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  Given the favorable action taken below, 
however, no further assistance in developing the facts 
pertinent to the issue on appeal is required at this time.

I.  Factual Background

In December 2000, the veteran filed a claim for TDIU.  He 
reported that he worked as a postal clerk from 1963 until 
1981.  He claims that he retired in 1981 because he was 
unable to keep up with production standards due to his optic 
atrophy of the right eye and bilateral varicose veins.  From 
1981 to 1985, he answered phones on a part-time basis at Data 
Log, Inc.  When his office was relocated to the second floor, 
he was unable to climb the stairs due to his varicose veins.  
His hearing loss affected his ability to answer phones.  The 
veteran periodically experienced episodes of "blanking 
vision" during which vision in his left eye would fade out, 
causing him to discontinue his work.  The veteran ceased 
employment due to his varicose veins, hearing and vision 
disabilities.

In July 2001, the veteran was afforded a VA examination for 
his eye disability.  The veteran reported that he was 
discharged from the post office because he was unable to meet 
performance standards.  The examiner noted that the veteran 
was visually qualified in the left eye for all activities of 
daily living including driving a car.  The condition of both 
eyes appeared permanent and stable.  

On the same date, the veteran underwent a VA examination for 
claims related to the heart, hypertension and digestive 
system.  The veteran reported that the had varicose veins 
stripping twice of the bilateral lower extremities.  He 
stated that he elevated his legs to ease pain and swelling.  
Upon physical examination, the examiner observed venous 
stasis changes, pigmentation changes of the lower extremities 
from varicose veins and associated venous insufficiency.

Dr. Sibley submitted correspondence dated in July 2002 which 
stated that the veteran suffers from optic atrophy in the 
right eye which decreases his visual acuity to hand motion 
and 20/30 in the left eye.  Dr. Sibley's opinion was that the 
veteran should be considered unemployable due to his current 
medical conditions.

The veteran submitted correspondence from Dr. Gottsegen dated 
in July 2002 which provides that the veteran had been a 
patient since June 1998.  The veteran underwent surgery for 
an aortic aneurysm and an aortobifemoral bypass was 
performed.  Subsequently, he developed an incisional hernia.  
The physician's assessment was that due to the aneurysm plus 
surgery, he was rendered disabled.

Undated correspondence from Dr. Le, received in September 
2002, noted that the veteran was having visual disturbances 
which prevented him from driving.  The veteran was suffering 
from multiple illnesses including diabetes, high blood 
pressure, aortic aneurysm and chronic anxiety.  Dr. Le opined 
that the veteran was totally disabled.

Correspondence from Dr. Patterson dated in October 2002 
stated that he treated the veteran from May 1988 to December 
2001, and in September 2002.  Dr. Patterson reported that the 
veteran had partial blindness in his right eye.  The veteran 
had several medical problems including hypertension, non-
insulin dependent diabetes mellitus, low back pain secondary 
to degenerative joint disease and disc disease of the back, 
leg pain secondary to varicose veins and back problems, 
history of an aortic abdominal aneurysm and femoral artery 
aneurysm.  The physician opined that due to the veteran's 
multiple medical problems, he was disabled and unemployable 
for any type of gainful work.

At a hearing held in July 2003, the veteran testified that he 
stopped working in 1985 due to the long drive and having to 
climb up stairs.  He testified that he was unable to find 
subsequent employment.  

II.  Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ § 3.340 and 4.16(a) (2003).  If, however, there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability 
neither the appellant's non-service-connected disabilities 
nor his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2003).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b) (2003).  Thus, the Board must evaluate 
whether there are circumstances, apart from any non-service-
connected conditions and advancing age, which would justify a 
total rating based on unemployability.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual employability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence and his claim is 
granted.

Service connection is currently in effect for the following 
disabilities:  optic atrophy of the right eye (rated 30 
percent disabling as of November 1961 and 50 percent 
disabling as of September 1981); bilateral varicose veins 
(rated as 30 percent disabling from January 1961 to December 
2000); varicose veins, right lower extremity (rated 20 
percent disabling as of December 2000); varicose veins, left 
lower extremity (rated 20 percent rating as of December 
2000); bilateral hearing loss (rated 20 percent disabling as 
of December 2000); tinnitus (rated 10 percent disabling as of 
October 1979; and tonsillectomy (rated as non-compensable).  
The veteran's service-connected disabilities combine to 70 
percent from September 1981, and 80 percent from December 
2000.  Thus, his service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a).

Moreover, the Board notes that the evidence of record shows 
that the veteran is currently unemployed.  The veteran has 
testified that he retired from the postal service in January 
1981 due to his lack of eyesight and varicose veins.  
Thereafter, the veteran answered telephones on a part-time 
basis; however, after approximately four years was unable to 
continue due to his varicose veins, hearing loss and eye 
disability.  Indeed, there is some evidence of record which 
indicates that the veteran is unemployable as a result of his 
service-connected disabilities, including varicose veins, 
hearing loss and optic atrophy of the right eye.  
Specifically, several of the veteran's private physicians 
have opined that the veteran's disabilities render him 
unemployable.  The veteran's private physician, Dr. Sibley, 
noted that the veteran's eye disability has decreased his 
visual acuity to hand motion and the veteran is considered 
unemployable due to this disorder.  Dr. Patterson noted that 
the veteran's service-connected varicose veins have caused 
leg pain and back problems, which when considered with the 
veteran's other non-service-connected disorders, he is unable 
to obtain gainful employment.

On the other hand, at VA examination in July 2001, the 
veteran was visually qualified in the left eye for all daily 
activities including driving; the eyes were permanent and 
stable.

The Board, however, acknowledges that there is competent 
evidence of record suggesting that the veteran's service-
connected varicose veins, hearing loss, and eye disability 
preclude gainful employment.  There is also competent 
evidence of record suggesting that non-service-connected 
factors, such as his diabetes, hypertension, low back pain 
secondary to degenerative joint disease and disc disease of 
the back, and a history of an aortic abdominal aneurysm and 
femoral artery aneurysm also result in his significant 
occupational problems. 

After weighing the evidence the Board finds that the positive 
evidence is at least in a state of equipoise with the 
negative evidence.  Accordingly, the benefit of the doubt is 
given to the veteran and a total rating based on individual 
employability due to service-connected disabilities is 
granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to controlling laws and regulations 
applicable to payment of VA benefits.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



